DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0019], “large scale” should read “large-scale”
In paragraph [0022], “in an structured” should read “in a structured”
In paragraph [0025] “the chemical lab” should read “the chemical labs”
In paragraph [0039], “Iternative” should read “Iterative”
In paragraph [0057], “a kewywords such as” should read “a keyword such as”
In paragraph [0057], “anaytical” should read “analytical”
In paragraph [0061], “each of the rules includes” should read “each of the rules include”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to an abstract idea of mental steps, mathematic concepts, or a natural law without significantly more.

4. The MPEP at MPEP 2106.03 sets forth steps for identifying eligible subject matter:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a Natural phenomenon, or an abstract idea?
(2A)(2) If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

5. Regarding claims 1-15:
With respect to step (1): Yes, the claims recite a machine.
With respect to step (2A)(1): The claims recite an abstract idea of mental processes and mathematical concepts. “Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection” (MPEP 2106.04). Abstract ideas include mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/judging and organizing information (MPEP 2106.04(a)(2)). Laws of nature or natural phenomena include naturally occurring principles/relations that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature (MPEP 2106(b)).
Mental processes recited in claim 1 include:
“identify features from the historical experiments data”
“Select a subset of the features based on the feature importance scores”
“Extract rules for synthesizing the chemical product from the ML model”
“generate seed formulae for the synthesis of the chemical product from the rules”
Mathematical processes recited in claim 1 include:
Calculate a feature importance score of each of the features using a machine learning algorithm
Build a machine learning model that includes a classification tree that encodes data pertaining to the subset of the features
The feature importance scores are calculated using a machine learning algorithm, however, the claims are not directed at training this algorithm, meaning that the limitation fails to be more than the judicial exception of a mathematical concept. Therefore, the claim recites elements that individually and in combination, constitute a judicial exception.
With respect to step 2A(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)). The claimed additional elements are analyzed alone or in combination to determine if the judicial exception is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the judicial exception, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claim 1 recites the additional elements that are not abstract ideas:
At least one processor
A non-transitory processor-readable medium storing machine-readable instruction that cause the processor to perform the steps in the instructions
“access historical experiments data that includes data regarding experiments for synthesis of a chemical product, the historical experiments data including ingredients used for making the chemical product, proportions of the ingredients required to make the chemical product and specifications associated with each of the experiments”
“provide one or more of the seed formulae that are validated and stored as final formulae to a production system for making the chemical product”
The claims do not describe any specific computation steps by which the electronic device performs or carries out the judicial exception. The claims require nothing more than a generic computer to perform the functions that constitute the judicial exception. Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.05(f)). The other additional elements are simply extra steps that do not integrate the judicial exception into anything more, or are data gathering steps, which are insufficient to provide a practical application.
	Dependent claims 2-15 have been analyzed with respect to 2A-2. Dependent claims 2-9 are directed to further abstract limitations or limitations that do not integrate the abstract idea into a practical application. Additional abstract limitation cannot integrate the judicial exception into a practical application as they are a part of that exception. Hence, no dependent claims recite additional elements, alone or in combination, which would integrate a judicial exception into a practical application.
	For the 2B analysis Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims lack a specific inventive concept. The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05). Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individual and in combination to determine if they provide significantly more than the judicial exception (MPEP 2106.05.A i-vi).
	With respect to claim 1: The additional limitations of this claim fail to rise to rise to significantly more than the judicial exception. The prior art Madrid et al. (US 2021/0065851 A1; effectively filed January 30, 2019) and Fischer et al. (US 2004/0210396 A1, published October 2004) teach these techniques. Therefore, this limitation is routine, well understood, and conventional in the art. This limitation does not improve the functioning of a computer, or comprise an improvement to any other technical field, it does not require or set forth a particular machine it does not affect a transformation of matter, nor does it provide a non-conventional or unconventional step. As such these limitations fail to rise to the level of significantly more.
	With respect to claim 2: The additional limitation of preprocessing the historical experiments data by improving data density via data deduplication fails to rise to significantly more than the judicial exception. The prior art Fischer et al. discloses pre-processing experimental data by removing duplicates and discloses that this is a technique that is well known in the art. Therefore, this limitation is routine, well understood, and conventional in the art. This limitation does not improve the functioning of a computer, or comprise an improvement to any other technical field, it does not require or set forth a particular machine it does not affect a transformation of matter, nor does it provide a non-conventional or unconventional step. As such these limitations fail to rise to the level of significantly more.
	With respect to claim 3: The additional limitations of identifying target features and explanatory features from the features extracted from the historical experiments data fails to rise to significantly more than the judicial exception. The prior art Madrid et al. discloses identifying target features and explanatory features from features extracted from historical experiments. Therefore, this limitation is routine, well understood, and conventional in the art. This limitation does not improve the functioning of a computer, or comprise an improvement to any other technical field, it does not require or set forth a particular machine, it does not affect a transformation of matter, nor does it provide a non-conventional or unconventional step. As such these limitations fail to rise to the level of significantly more.
	With respect to claim 4: The additional limitations of a machine learning model including a decision tree and selecting a subset of the features being done by obtaining the feature importance scores by calculating Gini indexes for each node in the decision tree  fails to rise to significantly more than the judicial exception. The prior art Sivagama discloses a decision tree and obtaining a feature importance score by calculating Gini index for each node in the tree. Therefore, this limitation is routine, well understood, and conventional in the art. This limitation does not improve the functioning of a computer, or comprise an improvement to any other technical field, it does not require or set forth a particular machine, it does not affect a transformation of matter, nor does it provide a non-conventional or unconventional step. As such these limitations fail to rise to the level of significantly more.
	With respect to claim 5: The additional limitations of normalizing the feature importance values fails to rise to significantly more than the judicial exception. The prior art Altmann et al. teaches the technique of normalizing feature importance (“Permutation importance: a corrected feature importance measure”, Bioinformatics, Volume 26, Issue 10, 15 May 2010, Pages 1340–134). Therefore, this limitation is routine, well understood, and conventional in the art. This limitation does not improve the functioning of a computer, or comprise an improvement to any other technical field, it does not require or set forth a particular machine, it does not affect a transformation of matter, nor does it provide a non-conventional or unconventional step. As such these limitations fail to rise to the level of significantly more.
	With respect to claim 6: The additional limitations of building the machine learning model including a classification and regression tree fails to rise to significantly more than the judicial exception. The prior art Sivagama discloses building a CART. Therefore, this limitation is routine, well understood, and conventional in the art. This limitation does not improve the functioning of a computer, or comprise an improvement to any other technical field, it does not require or set forth a particular machine, it does not affect a transformation of matter, nor does it provide a non-conventional or unconventional step. As such these limitations fail to rise to the level of significantly more.
	With respect to claim 7: The additional limitations of evaluating split in feature selection using the Gini index as a cost function for the generation of the CART fails to rise to significantly more than the judicial exception. The prior art Sivagama discloses this technique. Therefore, this limitation is routine, well understood, and conventional in the art. This limitation does not improve the functioning of a computer, or comprise an improvement to any other technical field, it does not require or set forth a particular machine, it does not affect a transformation of matter, nor does it provide a non-conventional or unconventional step. As such these limitations fail to rise to the level of significantly more.
	With respect to claim 8: The additional limitations of identifying a root node and child notes of a CART fails to rise to significantly more than the judicial exception. The prior art Sivagama discloses this technique. Therefore, this limitation is routine, well understood, and conventional in the art. This limitation does not improve the functioning of a computer, or comprise an improvement to any other technical field, it does not require or set forth a particular machine, it does not affect a transformation of matter, nor does it provide a non-conventional or unconventional step. As such these limitations fail to rise to the level of significantly more.
	With respect to claim 9: The additional limitations of extracting node attributes of the root node and each of the child nodes, wherein the node attributes include at least names of the subset of features, threshold values associated with the features and mathematical operators associated with the threshold values fails to rise to significantly more than the judicial exception. The prior art Sivagama discloses this technique. Therefore, this limitation is routine, well understood, and conventional in the art. This limitation does not improve the functioning of a computer, or comprise an improvement to any other technical field, it does not require or set forth a particular machine, it does not affect a transformation of matter, nor does it provide a non-conventional or unconventional step. As such these limitations fail to rise to the level of significantly more.
	With respect to claim 10: The additional limitations of grouping node attributes on a target state, wherein the target state includes a quality criterion for the synthesis of the chemical product fails to rise to more than the judicial exception. The prior art Madrid et al. discloses this. Therefore, this limitation is routine, well understood, and conventional in the art. This limitation does not improve the functioning of a computer, or comprise an improvement to any other technical field, it does not require or set forth a particular machine, it does not affect a transformation of matter, nor does it provide a non-conventional or unconventional step. As such these limitations fail to rise to the level of significantly more.
	With respect to claim 11: The additional limitations of storing the node attributes as entries into a textual data file fails to rise to significantly more than the judicial exception. The blog post “How to export data from Context Menu to a text file” (https://www.telerik.com/forums/how-to-export-data-from-context-menu-to-a-text-file, posted September 2017) discloses storing node attributes into a textual file. Therefore, this limitation is routine, well understood, and conventional in the art. This limitation does not improve the functioning of a computer, or comprise an improvement to any other technical field, it does not require or set forth a particular machine, it does not affect a transformation of matter, nor does it provide a non-conventional or unconventional step. As such these limitations fail to rise to the level of significantly more.
	With respect to claim 12: The additional limitations of identifying from the rules, the ingredients and range thresholds for the quantities of the ingredients to be used for synthesizing the chemical product in accordance with a quality criterion fails to rise to significantly more than the judicial exception. The prior art Madrid et al. discloses this technique. Therefore, this limitation is routine, well understood, and conventional in the art. This limitation does not improve the functioning of a computer, or comprise an improvement to any other technical field, it does not require or set forth a particular machine, it does not affect a transformation of matter, nor does it provide a non-conventional or unconventional step. As such these limitations fail to rise to the level of significantly more.
	With respect to claim 13: The additional limitations of enabling a display of the ingredients via a graphical user interface, wherein the GUI enables further customization, and receiving one or more intermediate formulae for the synthesis of the chemical product including user selections of specific values for the quantities fails to rise to significantly more than the judicial exception. The prior art Madrid et al. and Fischer et al. disclose these techniques. Therefore, this limitation is routine, well understood, and conventional in the art. This limitation does not improve the functioning of a computer, or comprise an improvement to any other technical field, it does not require or set forth a particular machine, it does not affect a transformation of matter, nor does it provide a non-conventional or unconventional step. As such these limitations fail to rise to the level of significantly more.
	With respect to claim 14: The additional limitations of providing the intermediate formulae to a supervisory user for validation and receiving the validated formula as the final formula fails to rise to significantly more than the judicial exception. The prior art Steppan (US 20220101453 A1, filed January 2020) discloses this technique. Therefore, this limitation is routine, well understood, and conventional in the art. This limitation does not improve the functioning of a computer, or comprise an improvement to any other technical field, it does not require or set forth a particular machine, it does not affect a transformation of matter, nor does it provide a non-conventional or unconventional step. As such these limitations fail to rise to the level of significantly more.
	With respect to claim 15: The additional limitations of transmitting at least one of the final formulae to the production system for the synthesis of the chemical product fail to rise to significantly more than the judicial exception. The prior art Madrid et al. discloses this technique. Therefore, this limitation is routine, well understood, and conventional in the art. This limitation does not improve the functioning of a computer, or comprise an improvement to any other technical field, it does not require or set forth a particular machine, it does not affect a transformation of matter, nor does it provide a non-conventional or unconventional step. As such these limitations fail to rise to the level of significantly more.
	Dependent claims 2-15 have been analyzed with respect to step 2B. Dependent claims 2-15 provide additional abstract limitations, data gathering steps, or other limitations that cannot provide more than the judicial exception. None of these claims provide a specific inventive concept, as they fail to rise to the level of significantly more than the judicial exception.
In combination, the collection or generation of the data, acted upon by the judicial
exception, performed in a generic computer or generic computing environment fail to rise to
the level of significantly more. The data gathering steps provide the data for the judicial
exception, then mathematical concepts are used on the data, which is carried out by the general-purpose computers. No non-routine step or element has clearly been identified.
	
6. Regarding claims 16-18
With respect to step (1): Yes, the claims recite a process.
With respect to step (2A)(1): The claims recite an abstract idea of mental processes and mathematical concepts. “Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection” (MPEP 2106.04). Abstract ideas include mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/judging and organizing information (MPEP 2106.04(a)(2)). Laws of nature or natural phenomena include naturally occurring principles/relations that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature (MPEP 2106(b)).
Mental processes recited in claim 1 include:
“Extracting analytical rules from the data structures wherein the analytical rules include the ingredient and the quantities of the ingredients to be used”
“generating seed formulae”
Mathematical processes recited in claim 1 include:
“preprocessing historic experiments data that includes ingredients used for synthesizing the chemical product in prior experiments”
“constructing data structures encoding the historic experiments”
Build a machine learning model that includes a classification tree that encodes data pertaining to the subset of the features
The feature importance scores are contained using a machine learning algorithm, however, the claims are not directed at training this algorithm, meaning that the limitation fails to be more than the judicial exception of a mathematical concept. Therefore, the claim recites elements that individually and in combination, constitute a judicial exception.
With respect to step 2A(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)). The claimed additional elements are analyzed alone or in combination to determine if the judicial exception is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the judicial exception, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claim 16 recites the additional elements that are not abstract ideas:
“receiving information regarding independent features and the dependent features from the historic experiments data”
“obtaining feature importance scores of the independent features and the dependent features using a trained machine learning model
“enabling a user to generate one or more intermediate formulae from the seed formulae via displaying the seed formula on a formulation graphical user interface that enables the use to select specific quantities for each of the ingredients”
“providing the final formulae that correspond to validated intermediate formulae to a production system”
Which are data gathering steps or other additional limitations which are insufficient to provide a practical application.
	Dependent claims 17-18 have been analyzed with respect to 2A-2. Dependent claims 17-18 are directed to further limitations that do not integrate the abstract idea into a practical application. Hence, no dependent claims recite additional elements, alone or in combination, which would integrate a judicial exception into a practical application.
	For the 2B analysis Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims lack a specific inventive concept. The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05). Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individual and in combination to determine if they provide significantly more than the judicial exception (MPEP 2106.05.A i-vi).
	With respect to claim 16: The additional limitations of this claim fail to rise to rise to significantly more than the judicial exception. The prior art Madrid et al. and Fischer et al. teach these techniques. Therefore, this limitation is routine, well understood, and conventional in the art. This limitation does not improve the functioning of a computer, or comprise an improvement to any other technical field, it does not require or set forth a particular machine it does not affect a transformation of matter, nor does it provide a non-conventional or unconventional step. As such these limitations fail to rise to the level of significantly more.
With respect to claim 17: The additional limitations of a trained machine learning model that includes a random forest model or a neural network fails to rise to significantly more than the judicial exception. The prior art Madrid et al. discloses a trained machine learning model that is a neural network. Therefore, this limitation is routine, well understood, and conventional in the art. This limitation does not improve the functioning of a computer, or comprise an improvement to any other technical field, it does not require or set forth a particular machine, it does not affect a transformation of matter, nor does it provide a non-conventional or unconventional step. As such these limitations fail to rise to the level of significantly more.
With respect to claim 18: The additional limitations of a seed formulae including the ingredients and an allowable range of quantities to be added fails to rise to significantly more than the judicial exception. The prior art Fischer et al. discloses this technique. Therefore, this limitation is routine, well understood, and conventional in the art. This limitation does not improve the functioning of a computer, or comprise an improvement to any other technical field, it does not require or set forth a particular machine, it does not affect a transformation of matter, nor does it provide a non-conventional or unconventional step. As such these limitations fail to rise to the level of significantly more.
Dependent claims 17-18 have been analyzed with respect to step 2B. Dependent claims 17-18 provide additional limitations that cannot provide more than the judicial exception. None of these claims provide a specific inventive concept, as they fail to rise to the level of significantly more than the judicial exception.
In combination, the collection or generation of the data, acted upon by the judicial
exception, performed in a generic computer or generic computing environment fail to rise to
the level of significantly more. The data gathering steps provide the data for the judicial
exception, then mathematical concepts are used on the data, which is carried out by the general-purpose computers. No non-routine step or element has clearly been identified.

7. Regarding claims 19-20
With respect to step (1): Yes, the claims recite a machine.
With respect to step (2A)(1): The claims recite an abstract idea of mental processes and mathematical concepts. “Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection” (MPEP 2106.04). Abstract ideas include mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/judging and organizing information (MPEP 2106.04(a)(2)). Laws of nature or natural phenomena include naturally occurring principles/relations that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature (MPEP 2106(b)).
Mental processes recited in claim 1 include:
“extract features from the historical experiments data using a feature selection algorithm
 “select a subset of the features based on the feature importance scores”
“extract rules for synthesizing the chemical product from the ML model”
“generate seed formulae for the synthesis of the chemical product”
Mathematical concepts recited in claim 1 include:
“Calculate a feature importance score of each of the features using a machine learning algorithm”
Build a machine learning model that includes a classification tree that encodes data pertaining to the subset of the features

The feature importance scores are calculated using a machine learning algorithm, however, the claims are not directed at training this algorithm, meaning that the limitation fails to be more than the judicial exception of a mathematical concept. Therefore, the claim recites elements that individually and in combination, constitute a judicial exception.
With respect to step 2A(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)). The claimed additional elements are analyzed alone or in combination to determine if the judicial exception is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the judicial exception, the claim fails to integrate the abstract idea into a  practical application (MPEP 2106.04(d).III).
Claim 19 recites the additional elements that are not abstract ideas:
A non-transitory processor-readable medium storing machine-readable instruction that cause the processor to perform the steps in the instructions
“access historical experiments data that includes data regarding experiments for synthesis of a chemical product, the historical experiments data including ingredients used for making the chemical product, proportions of the ingredients required to make the chemical product and specifications associated with each of the experiments”
“provide one or more of the seed formulae that are validated to a production system for making the chemical product”
The claims do not describe any specific computation steps by which the electronic device performs or carries out the judicial exception. The claims require nothing more than a generic computer to perform the functions that constitute the judicial exception. Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.05(f)). The other additional elements are simply extra steps that do not integrate the judicial exception into anything more, or are data gathering steps, which are insufficient to provide a practical application.
	Dependent claim 20 has been analyzed with respect to 2A-2. The claim is directed to further limitations that do not integrate the abstract idea into a practical application. Hence, no dependent claim recites additional elements, alone or in combination, which would integrate a judicial exception into a practical application.
For the 2B analysis Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims lack a specific inventive concept. The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05). Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept require considering the additional elements individual and in combination to determine if they provide significantly more than the judicial exception (MPEP 2106.05.A i-vi).
	With respect to claim 19: The additional limitations of claim 19 fail to rise to significantly more than the judicial exception. Madrid et al. and Fischer et al. disclose the same techniques. Therefore, this limitation is routine, well understood, and conventional in the art. This limitation does not improve the functioning of a computer, or comprise an improvement to any other technical field, it does not require or set forth a particular machine, it does not affect a transformation of matter, nor does it provide a non-conventional or unconventional step. As such these limitations fail to rise to the level of significantly more.
	With respect to claim 20: The additional limitations of enabling a user to generate one or more intermediate formulae for the seed formulae and displaying this formula on a GUI that enables a user to select specific quantities fails to rise to significantly more than the judicial exception. Madrid et al. and Fischer et al. disclose this technique. Therefore, this limitation is routine, well understood, and conventional in the art. This limitation does not improve the functioning of a computer, or comprise an improvement to any other technical field, it does not require or set forth a particular machine, it does not affect a transformation of matter, nor does it provide a non-conventional or unconventional step. As such these limitations fail to rise to the level of significantly more.
	Dependent claim 20 has been analyzed with respect to step 2B. The claim does not provide a specific inventive concept, as it fails to rise to the level of significantly more than the identified judicial exception. In combination, the steps acted upon by the judicial exception,
performed in a generic computer or generic computing environment fail to rise to the level of
significantly more. The steps provide the data for the judicial exception, which is carried
out by the general-purpose computers, or simply provide other abstract limitations or additional details that are not inventive. No non-routine step or element has clearly been identified.

	8. The claims have all been examined to identify the presence of one or more judicial
exceptions. Each additional limitation in the claims has been addressed, alone and in combination, to
determine whether the additional limitations integrate the judicial exception into a practical application.
Each additional limitation in the claims has been addressed, alone and in combination, to determine
whether those additional limitations provide and inventive concept which provides significantly more
than those exceptions. Individually, the limitations of the claims and the claims as a whole have been
found lacking.

Claim Rejections - 35 USC § 103
9. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13. Claims 1, 2, 3, 12, 13, 15- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Madrid et al. (US 2021/0065851 A1; effectively filed January 30, 2019) in view of Fischer et al. (US 2004/0210396 A1, published October 2004).

The claims are directed at the computational system for chemical product formulation. In some embodiments, the historical experiment data is preprocessed and a graphical user interface is created to allow a user to interact with the generation of a chemical formula.
Regarding claim 1, the claim is directed at the system for chemical product formulation. Madrid et al. teaches a method and system for computational generation of chemical synthesis routes and procedures. In regards to the claim, Madrid et al. teaches the system having a processor and non-transitory memory that stored computer-readable instruction that cause the processor to perform the instructions (Paragraphs [0035] and [0037]). Madrid et al. also teaches this system accessing data from historic chemical synthesis that include successful chemical reactions (Paragraph [0043]), identifying and extracting features from the experiment data (Paragraph [0053]), calculate a feature importance score using a machine learning algorithm (Paragraph [0055]), selecting a subset of the features based on the importance score (Paragraph [0055]), and building one or more classification models that encodes the data pertaining to the feature subset (Paragraph [0057]; Figure 9B, 911). Madrid et al. teaches that the classifier can be in the form of a tree (Paragraph [0044]), and that the tree visualizes rules for synthesizing a chemical product that can be extracted (Figure 6). Finally, Madrid et al. teaches the system generating a formula for the optimal synthesis of a chemical product based on the rules (Claim 20) that include possible reactant ingredients (Figure 10; Paragraph [0112]) and then provides this formula as a final formula to a system that can initiate synthesis of the chemical product (Claim 20, line 24). 
Madrid et al. does not teach the formula generated specifically listing ingredients and quantities of possible ingredients.
Fischer et al. teaches a system for integrating molecule database information and chemical synthesis database information to generate a synthesis recipe. In regards to the claim, Fischer teaches the chemical recipe including materials and resources required to synthesize a chemical compound (Paragraph [0037]). Fischer et al. also teaches generating a plan and bill from the recipe that lists all required quantities of materials (Paragraph [0013]). Fischer teaches displaying these quantities in order to properly plan for a project, as a support for a price quote to produce a chemical compound, as inventory control, and to track a project against projected use (Paragraph [0070]).
Therefore, it would have been prima facie obvious to one or ordinary skill in the art to have incorporated a seed formula that includes ingredients and quantities of ingredients to be used for chemical synthesis to the system of Madrid et al. because doing so allows a user to properly plan a project, as recognized by Fischer et al.

Regarding claim 2, the claim is directed at preprocessing the experimental data by removing duplicates. Madrid et al. teaches the system of claim 1 in view of Fischer et al.
Madrid et al. does not teach removing duplicates from the experimental data in order to preprocess the data.
Fischer teaches normalization of information in databases through removing duplicated and teaches that these techniques to reduce duplication of data and errors are well known to those of ordinary skill in the art (Paragraph [0061]).

Regarding claim 3, the claim is directed at identifying target and explanatory features from the experimental data. Madrid et al teaches the system of claim 1 in view of Fischer et al., wherein the processor is to further identify explanatory features (Paragraph [0054]). Madrid et al. also teaches identifying target features (Paragraph [0041]; Paragraph [0091]; Claim 8). 

Regarding claim 12, the claim is directed at generating the seed formula. Madrid et al. teaches the system of claim 1 in view of Fischer et al., wherein generating the seed formula the processor is to identify from the rules, the ingredients and range thresholds for the quantities of the ingredients to be used (Paragraph [0112]) in accordance with a quality criterion (Paragraph [0042]).

Regarding claim 13, the claim is directed at user interaction through a graphical user interface to generate the seed formula. Madrid et al. teaches the system of claim 12 in view of Fischer et al. Madrid et al. also teaches generating the seed formula for the synthesis of the chemical product through interaction through a graphical user interface, wherein the GUI enables further customization and validation of the seed formulae (Paragraph [0064]; Paragraph [0150]). Madrid et al. also teaches receiving one or more intermediate formulae for the synthesis of the chemical product, the intermediate formulae include user selections for yields (Figure 6).
Madrid et al. does not teach the GUI displaying the list and quantities of ingredients.
Fischer et al. teaches an interface listing ingredients and quantities of ingredients (Paragraph [0067]).

Regarding claim 15, the claim is directed at the processor transmitting at least one final formula to the production system. Madrid et al. teaches the system of claim 13 in view of Fischer et al. Madrid et al. also teaches transmitting at least one of the final formulae to the production system for the synthesis of the chemical product (Figure 12, D, E, and F).

Regarding claim 16, the claim is directed at a method of synthesizing a chemical product. Madrid et al. teaches a method including accessing data from historic chemical synthesis that include successful chemical reactions (Paragraph [0043]), identifying and extracting features from the experiment data (Paragraph [0053]), calculating a feature importance score using a machine learning algorithm (Paragraph [0055]), selecting a subset of the features based on the importance score (Paragraph [0055]), and building one or more classification models that encodes the data pertaining to the feature subset (Paragraph [0057]; Figure 9B, 911). Madrid et al. teaches that the classifier can be in the form of a tree (Paragraph [0044]), and that the tree visualizes rules for synthesizing a chemical product that can be extracted (Figure 6). Finally, Madrid et al. teaches generating a formula for the optimal synthesis of a chemical product based on the rules (Claim 20) that include possible reactant ingredients (Figure 10; Paragraph [0112]), enabling the user to generate one or more intermediate formulae from the seed formulae via displaying the seed formulae on a formulation GUI, and then providing this formula as a final formula to a system that can initiate synthesis of the chemical product (Claim 20, line 24). 
Madrid et al. does not teach preprocessing the experimental data, the formula generated specifically listing quantities of possible ingredients, or the GUI enabling the user to select specific quantities for the ingredients.
Fischer teaches preprocessing experimental data by removing duplicates (Paragraph [0061]), and creating the chemical recipe including materials and resources required to synthesize a chemical compound (Paragraph [0037]). Fischer et al. also teaches generating a plan and bill from the recipe that lists all required quantities of materials (Paragraph [0013]). Fischer teaches displaying these quantities in order to properly plan for a project, as a support for a price quote to produce a chemical compound, as inventory control, and to track a project against projected use (Paragraph [0070]). Fischer et al. also teaches a UI enabling a user to select quantities (Figure 8). Fischer et al. teaches that a user can select a quantity of a target ingredient (Paragraph [0067]) which means that the user is thereby also selecting quantities of ingredients based on the stoichiometric relationships given by the seed formulae.

Regarding claim 17, the claim is directed at the trained ML model of claim 16. Madrid et al. teaches the method of claim 16 in view of Fischer et al. Madrid et al. also teaches ML models including a neural network (Paragraph [0043]). 

Regarding claim 18, the claim is directed at the seed formulae. Madrid et al. teaches the method of claim 16 in view of Fischer et al. Madrid et al. teaches seed formulae that include possible ingredients (Figure 6).
Madrid et al. does not teach the seed formulae including an allowable range of ingredients to be added.
Fischer teaches seed formulae including allowable range of ingredients to be added (Figure 13, 1302)

Regarding claim 19, the claim is directed at a non-transitory processor-readable storage medium comprising instructions. Madrid et al. teaches the system having a processor and non-transitory memory that stored computer-readable instruction that cause the processor to perform the instructions (Paragraphs [0035] and [0037]). Madrid et al. also teaches this system accessing data from historic chemical synthesis that include successful chemical reactions (Paragraph [0043]), identifying and extracting features from the experiment data (Paragraph [0053]), calculate a feature importance score using a machine learning algorithm (Paragraph [0055]), selecting a subset of the features based on the importance score (Paragraph [0055]), and building one or more classification models that encodes the data pertaining to the feature subset (Paragraph [0057]; Figure 9B, 911). Madrid et al. teaches that the classifier can be in the form of a tree (Paragraph [0044]), and that the tree visualizes rules for synthesizing a chemical product that can be extracted (Figure 6). Finally, Madrid et al. teaches the system generating a formula for the optimal synthesis of a chemical product based on the rules (Claim 20) that include possible reactant ingredients (Figure 10; Paragraph [0112]) and then provides this formula as a final formula to a system that can initiate synthesis of the chemical product (Claim 20, line 24). 
Madrid et al. does not teach the formula generated specifically listing quantities of possible ingredients.
Fischer et al. teaches a system for integrating molecule database information and chemical synthesis database information to generate a synthesis recipe. In regards to the claim, Fischer teaches the chemical recipe including materials and resources required to synthesize a chemical compound (Paragraph [0037]). Fischer et al. also teaches generating a plan and bill from the recipe that lists all required quantities of materials (Paragraph [0013]). Fischer teaches displaying these quantities in order to properly plan for a project, as a support for a price quote to produce a chemical compound, as inventory control, and to track a project against projected use (Paragraph [0070]).

Regarding claim 20, the claim is directed at the storage medium of claim 19 causing the processor to enable a user to generate intermediate formulae through a GUI. Madrid et al. teaches claim 19 in view of Fischer et al. Madrid et al. also teaches instructions stored on a non-transitory processor-readable storage medium causing the processor to enable a user to generate different intermediate formulae from seed formulae via displaying the seed formulae on a GUI (Figure 6).
Madrid et al. does not teach the GUI enabling the user to select specific quantities for each of the ingredients.
Fischer et al. teaches a GUI enabling a user to select quantities (Figure 8). Fischer et al. teaches that a user can select a quantity of a target ingredient (Paragraph [0067]) which means that the user is thereby also selecting quantities of ingredients based on the stoichiometric relationships given by the seed formulae.

14. Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Madrid et al. in view of Fischer et al. and further in view of Sivagama (“A knowledge discovery using decision tree by Gini coefficient”, International Conference on Business, Engineering and Industrial Applications, 2011, pp. 232-235).

The claims are directed at the classification machine model and selection of the important subset of the features of the experimental data.

Regarding claim 4, the claim is directed at the Machine-Learning algorithm selecting a subset of the features. Madrid et al. teaches the system of claim 1 in view of Fischer et al. and teaches the system wherein the Machine Learning algorithm includes decision trees (Paragraph [0043]).
Madrid et al. does not teach obtaining the feature importance score by calculating a Gini index for each node in each decision tree.
Sivagama teaches the use of decision trees and Gini indexes for classification. In regards to the claim, Sivagama teaches calculating the Gini index for each node in a decision tree to decide which attributes, or features, should be split for classification (page 233, Section VI.). Sivagama also teaches that calculating a Gini coefficient is one of the best-known methods to calculate a predictor’s power to separate data (Abstract).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated calculating the Gini index for each node in the decision tree to the system of Madrid et al., because doing so is a well-known and obvious method to separate the subsets of the features for classification, as recognized by Sivagama.

	Regarding claim 5, the claim is directed at normalizing feature importance values. Madrid et al. teaches the system of claim 4 in view of Fischer et al. and further in view of Sivagama. 
	Madrid et al. does not teach normalizing feature importance values.
	Fischer et al. teaches normalizing the data (Paragraph [0061]), which leads to normalized feature importance values.

	Regarding claim 6, the claim is directed at the system of claim 4, wherein one of the Machine-Learning models built is a classification and regression tree (CART) in order to calculate the Gini index. Madrid et al. teaches the system of claim 4 in view of Fischer et al. and further in view of Sivagama. Madrid et al. also teaches building a CART in the form of a boosted and bagged decision tree (Paragraph [0044]).

	Regarding claim 7, the claim is directed at the system of claim 7, wherein the Gini index is used as the cost function to evaluate the split in feature selection of the CART. Madrid et al. teaches the system of claim 6 in view of Fischer et al. and further in view of Sivagama.
	Madrid et al. does not teach using the Gini index to evaluate a split in a CART.
	Sivagama does teach using this index as a cost function to evaluate a split in feature selection of the CART (page 232, Section I).

Regarding claim 8, the claim is directed at the system of claim 1 wherein sets of nodes help identify the classification features. Madrid et al. teaches the system of claim 1 in view of Fischer et al. Madrid et al. also teaches the system wherein to extract the rules for synthesizing the chemical product the processor is to identify a root node of a classification and regression decision tree. 
Madrid et al. does not teach identify child nodes of the classification tree.
Sivagama teaches identification of child nodes that encode a subset of features (page 233, paragraph 1).

Regarding claim 9, the claim is further directed at rules for synthesizing a chemical product encoded in a classification tree. Madrid et al. teaches the system of claim 8 in view of Fischer et al. and further in view of Sivagama. 
Madrid et al. does not teach extracting node attributes of the root node and each of the child nodes, wherein the node attributes include at least names of the subset of features, threshold associated with the features and mathematical operators associated with the threshold values.
Sivagama teaches extracting the node attributes of the root and child nodes wherein the node attributes include the names of the subset of the features, and threshold values associated with the feature, and a mathematical operator associated with the value (Figure 1).

Regarding claim 10, the claim is further directed at the attributes of nodes in a classification decision tree. Madrid et al. teaches the system of claim 9 in view of Fischer et al. and further in view of Sivagama. Madrid et al. also teaches the system wherein to extract the rules for synthesizing the chemical product the processor is to group the node attributes around a target state (Figure 6)

Regarding claim 11, the claim is directed at extracting the rules for synthesizing a chemical product from the ML model. Madrid et al. teaches the system of claim 10 in view of Fischer et al. and further in view of Sivagama. Madrid et al. also teaches storing the attributes of the roots of the classification tree as entries into a data file that includes text (Paragraph [0168]).

15. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Madrid et al. in view of Fischer et al. and further in view of Steppan (US 20220101453 A1, filed January 2020).

The claim is directed at the system of claim 13 wherein the formula to synthesize the chemical product is validated by a supervisory user. Madrid et al. teaches the system of claim 13 in view of Fischer et al.

Madrid et al. does not teach providing the intermediate formulae to a supervisory user for validation and receiving validated intermediate formulae as the final formulae.
Steppan teaches a computer program that created recipes for chemical compositions. In regards to the claim, Steppan teaches back-and-forth interaction between a user and the recommendation system, wherein the user can review, accept, or reject component recommendations (Paragraph [0051]).
Therefore, it would have been prima facie obvious to one of ordinary skill to have incorporated a user reviewing the recipe created by the system of Madrid et al. because this review allows the user to maintain control over the recipe, thereby receiving recommendations but being able to know whether the components would yield the target physical property before the recommended recipe is mixed together (Steppan Paragraph [0051]), as recognized by Steppan.

Conclusion
16. Following is a summary of the statuses of all pending claim:
Claims 1-20 are rejected
No claims are allowed
17. Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIE A NEULEN whose telephone number is (571)272-7543. The examiner can normally be reached Monday through Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.A.N./Examiner, Art Unit 1671
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1671